Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/655879 has claims 1-22 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No. 62/780,614. The priority filing date of this application is December 17, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated October 17, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Objections
4. 	Claims 1, 9 and 16 are objected to because of the following informalities: Where it recites “until end criteria are met:”, should be “until end criteria are met;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per Claim 1- line 12, Claim 9- line 13 and Claim 16- line 5, it is uncertain what the term “end criteria” stands for. What is the end criteria and how it is related to the construction of material point solution. Without these criteria and/or relationship explicitly mentioned in the claim, the term and the overall meaning of the claim is indefinite. Appropriate correction is required.
ii)  As per Claim 1- line 15 and Claim 16- line 8, the claims recite the limitation “estimating a pressure at a wellbore location represented by the models of the pipe elements”. It is not clear from the claim language, how wellbore location pressure is estimated. The previous limitations and most of the of the prior sections of the claim is concerned about determining and updating the models of the fluid pads with the material point solutions. How this is related to the estimation of wellbore location pressure? How are pipe elements (where the pressure is being 
As per the depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-15 are method claims directed to managing fluid flow in pipes. Claim(s) 16-22 are system claims directed to fluid flow data analysis. 

Regarding Independent Claim 1
Step 2A – Prong One
The claim(s) recite(s) 
(a) for each of the fluid pads, discretizing governing fluid flow equations on a numerical grid, wherein the numerical grid is constrained within the pipe elements;
 (b) solving the discretized equations to generate nodal solutions;
(c) constructing material point solutions from the nodal solutions;
until end criteria are met:
updating the models of the fluid pads with the material point solutions; and
repeating (a) - (c);
which are considered to be mathematical steps. The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations.. These limitations falls within the “Mathematical concepts” grouping of abstract ideas.  The Claim further recites
for each of the material points, determining: an integration weight; and a material state;
is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of initializing models of at least two fluid pads and of one or more pipe elements, the models of the fluid pads comprising material points - is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of - estimating a pressure at a wellbore location represented by the models of the pipe
elements; an based on the estimated pressure, causing a pumping rate to be adjusted.- is a limitation that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself  because the limitation is insignificant extra-solution activity it is not indicative of integration into a practical application. 
[See MPEP 2106.05 (insignificant pre-solution activity)]. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere extra solution activity cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea. The claim is not patent eligible. 

Regarding Independent Claim 9
i) Step 2A – Prong One
The claim(s) recite(s) 
(a) for each of the fluid pads, discretizing governing fluid flow equations on a numerical grid, wherein the numerical grid is constrained to the pipe elements;
(b) solving the discretized equations to generate nodal solutions;
(c) constructing material point solutions from the nodal solutions; and
until end criteria are met:
updating the models of the fluid pads with the material point solutions;
and
repeating (a) - (c).
which are considered to be mathematical steps. The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including 
for each of the material points, determining: an integration weight; and a material state;
is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of - obtaining data related to an initial state of a plurality of pipe elements and a plurality of fluid pads within the pipe elements; initializing models of at least two fluid pads and of one or more pipe elements, the models of the fluid pads comprising material points - is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of - generating a pumping schedule with the fluid flow data analysis system for the plurality of fluid pads through the plurality of pipe elements, the pumping schedule being adjusted based on an estimated pressure at a location in the pipe element-  is a limitation that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself  because the limitation is insignificant extra-solution activity it is not indicative of integration into a practical application.  [See MPEP 2106.05 (insignificant pre-solution activity)]. Accordingly, the 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d).  “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere extra solution activity cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea. The claim is not patent eligible. 

Regarding Independent Claim 16
Step 2A – Prong One
The claim(s) recite(s) 
(a) discretize governing equations on a numerical grid, wherein the numerical grid is constrained within the pipe elements;
(b) solve the discretized equations to generate nodal solutions;
(c) construct material point solutions from the nodal solutions; until end criteria are met:
update the models of the fluid pads with the material point solutions; and
repeat (a) - (c);
which are considered to be mathematical steps. The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations.. These limitations falls within the “Mathematical concepts” grouping of abstract ideas.  The Claim further recites
for each of the material points, determining: an integration weight; and a material state;
is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of initialize models of at least two fluid pads and of one or more pipe elements, the models of the fluid pads comprising material points - is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of - estimate a pressure at a wellbore location represented by the models of the pipe
elements; cause a pumping rate to be adjusted based on the estimated pressure.- is a limitation that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself  because the limitation is insignificant extra-solution activity it is not indicative of integration into a practical application. 
[See MPEP 2106.05 (insignificant pre-solution activity)].  Furthermore, the additional elements of a processor; and a display configured to display graphical representations of a fluid flow model to perform the claimed steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d).  “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere extra solution activity cannot provide an inventive a processor; a display configured to display graphical representations of a fluid flow model to perform the claimed steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception. The claim is not patent eligible. 

Dependent Claims 2, 13 and 18 are further drawn to mathematical Concepts which are used to further define the fluid flow simulation. 
Dependent Claims 3-8, 10-12, 14-15, 17 and 19-22 are further drawn to extra solution activity which are used to further define the fluid flow simulation. 

Allowable Subject Matter
7.	Claims 1-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (Material point method applied to multiphase flows, Journal of Computational Physics 227 (2008) 3159–3173) teaches a material point numerical method applied to multiphase flows to ensure that the continuity requirement is satisfied with an error 
Edwards et al.  (Hydrodynamics of three phase flow in upstream pipes, Cogent Engineering (2018), pp 1-28) relates to predictive models, three phase flow regimes and methods of identifying flow regimes. Additionally, effects of water cut and fluid velocities on pressure drop, liquid holdup and flow regimes were also discussed..
Abe et al. (Material Point Method for Coupled Hydromechanical Problems, 2012, ASCE. 1-16) conceptually presents a new formulation of the material point method (MPM) for solving coupled hydromechanical problems of fluid-saturated soil subjected to large deformation. A soil–pore fluid coupled MPM algorithm based on Biot’s mixture theory is proposed for solving hydromechanical interaction problems that include changes in water table location with time.
Dong  et al. (Investigation of impact forces on pipeline by submarine landslide using material point method, Ocean Engineering 146 (2017) 21–28) defines the transient process of a submarine landslide impacting a pipeline is modelled using the material point method (MPM) with an enhanced contact algorithm.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is .

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146